DETAILED ACTION
This Office Action is responsive to application number 16/785,422 WASHING CONTAINER, filed on 2/7/2020. Claims 1-3 and 5-20 are pending.  Claim 4 has been cancelled.  . 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US D724,707) in view of over Swindell (GB 2473638 B) in view of Georgen (US Pub. 2011/0083261).
Regarding claim 1 Murphy shows a container, comprising: a base portion having a single plane (annotated Fig. 4; below); a wall portion positioned on the base portion and having a back portion (annotated Fig. 4; below);, the back portion being entirely curved from a bottom end of the back portion connected to the base portion to a top end of the back portion, the entire curve of the back portion being such that it is convex adjacent an interior of the container (Fig. 4; below); a hump positioned on the base portion and having an outer edge which is defined by its protrusion from the base portion, wherein a channel is formed between the outer edge of the hump and the wall portion such that a top of the base portion is continuously planar around the entire outer edge of the hump and is parallel to a surface on which the container is placed (Fig. 6 and Fig. 1 shows hump and channel). 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (wall)][AltContent: textbox (back)][AltContent: arrow][AltContent: textbox (BASE)]
    PNG
    media_image1.png
    296
    480
    media_image1.png
    Greyscale


[AltContent: textbox (Fig. 4)]                                                                                                                                                                  
[AltContent: arrow][AltContent: textbox (channel)][AltContent: textbox (hump)][AltContent: arrow]
    PNG
    media_image2.png
    654
    408
    media_image2.png
    Greyscale


But Murphy fails to show the wall portion further having an upper end that is substantially straight with a first incline from a front portion of the wall portion towards the back portion for about two thirds of the entire length of the container, and the upper end having a curved, second incline that is greater than the first incline for the other third of the length of the container leading to the back portion.  However, in another similar device Georgen shows the wall portion further having an upper end (at 22) that is substantially straight with a first incline (from right to left 21 to left of 12, Fig. 3) from a front portion of the wall portion towards the back portion for about two thirds of the entire length of the container, and the upper end having a curved, second incline that is greater than the first incline for the other third of the length of the container leading to the back portion (Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to include a upper wall portion that is substantially straight for two thirds of the length of the container and with a second incline that for the remaining third of the length of the container leading to the back portion, the second incline being greater than the first incline as shown by Georgen for the purpose of requiring less material and therefore cheaper to manufacture the container.
Murphy fails to show a resilient plug positioned within a plug aperture in the base portion.  However, in a similar child container Swindell shows a resilient plug positioned (42) within a plug aperture (40) in the base portion (note, page 10, para [02]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to include a resilient plug for the purpose of easy water disposal after use as shown by Swindell. 
Regarding claim 2 Murphy shows the container of claim 1, wherein the back portion has a height that is higher than other heights of the wall portion (Figs. 1-5 and 8).  
Regarding claim 3 Murphy shows the container of claim 2, wherein the back portion includes a handle (the overhang/lip; Fig. 8).
Regarding claim 9 Murphy shows the container of claim 1, wherein the hump divides the base portion into two open chamber portions, a first open chamber portion positioned between the hump and the back portion, and a second open chamber portion positioned between the hump and a side opposite of the back portion (Fig. 6).
Regarding claim 10 Murphy as combined shows the container of claim 9, wherein the plug is positioned in a plug aperture in the second open chamber portion (Swindell shows the plug as being towards the foot end).
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US D724,707) in view of over Swindell (GB 2473638 B) in view of Georgen (US Pub. 2011/0083261) in further view of in further view of Lee (KR 2014-0005530).
Regarding claim 5 Murphy shows the container of claim 1, but fails to show wherein the hump is asymmetrical.  However, Lee shows wherein the hump (13a) is asymmetrical (Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to include the hump being asymmetrical for the purpose of a better ergonomic fit for the child during use as shown by Lee.
Regarding claims 6-8 Murphy shows the container of claim 5, but fails to show wherein the hump is concave on a first side and convex on a second side, wherein the concave side of the hump faces a convex side of the back portion and wherein the convex side of the hump faces away from the convex side of the back portion.  However, Lee shows wherein the hump is concave on a first side (right side as shown in Fig. 2) and convex on a second side (left side as shown in Fig. 2), wherein the concave side of the hump (right side of 13a) faces a convex side of the back portion (Fig. 2)(device as combined) and wherein the convex side of the hump (left side of 13a in Fig. 2) faces away from the convex side of the back portion (Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to include the hump being concave on the first side and convex on the second side for mirroring the baby’s shape and thereby providing a secure seat for the baby as shown by Lee.
Claim(s) 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US D724,707) in view of over Swindell (GB 2473638 B) in view of Georgen (US Pub. 2011/0083261) in view of in further view of Lee (KR 2014-0005530) in further view of Wanner (AU 542759 B3).
Regarding claims 11 and 12 Murphy shows the container of claim 10, shows a resilient plug that covers a drain aperture (40) in the second open chamber portion (as combined; the plug is at the foot of the container, which as combined is the second chamber portion) but fails to show wherein the plug is mushroom-shaped with a resilient top portion, wherein the resilient top portion of the plug is adapted to flip up to allow fluid in the second open chamber portion to pass through the drain apertures, and to flip down to cover the drain apertures and prevent fluid from passing through the drain apertures.  However, Wanner shows wherein the plug (11; Fig. 1) is mushroom-shaped (as shown; Fig. 1) with a resilient top portion (at 46) of the plug is adapted to flip up to allow fluid in the second open chamber portion to pass through the drain apertures, and to flip down to cover the drain apertures and prevent fluid from passing through the drain apertures (Fig. 6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to include a mushroom-shaped stopper with a resilient top portion for the purpose of a secure seal as shown by Wanner.
Regarding claim 13 Murphy as combined shows the container of claim 12, where in the plug is removable from the plug aperture (Fig. 6, Swindell; use tab to pull plug from aperture).
Regarding claim 14 Murphy as combined shows the container of claim 12, but fails to show wherein the drain apertures are positioned circularly around the plug aperture.  However, Wanner discloses wherein the drain apertures (27; Fig. 4) are positioned circularly around (as shown; Figs. 1,4) the plug aperture (31), in order to improve the seal of the drain (Lee; ¶ [0013]), therefore it would have been obvious to one of ordinary skill in the art to modify Murphy to incorporate Wanner's drain apertures positioned circularly around the plug aperture, because as Wanner discloses the drain apertures are positioned circularly around the plug aperture prevent the plug from being lost and improve sealing by providing a firm contact (Wanner; page 2, lines 10-30; page 5, lines 1-10).
Regarding claim 17 Murphy as combined shows the container of claim 15, but fails to show further comprising a protruding tab positioned on the top portion of the plug.  However, Swindell shows a protruding tab (Fig. 6, Swindell; use tab to pull plug from aperture) positioned on the top portion of the plug.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to include a tab for having a means to pull the plug from the aperture as shown by Swindell. 
Claim(s) 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US D724,707) in view of Georgen (US Pub. 2011/0083261) in view of in further view of Lee (KR 2014-0005530) in further view of Wanner (AU 542759 B3).
Regarding claims 15 and 18 Murphy shows a container, comprising: a base portion having a single plane (annotated Fig. 4; above); a wall portion positioned on the base portion and having a back portion (annotated Fig. 4; above);, the back portion being entirely curved from a bottom end of the back portion connected to the base portion to a top end of the back portion, the entire curve of the back portion being such that it is convex adjacent an interior of the container (Fig. 4; above); a hump positioned on the base portion and having an outer edge which is defined by its protrusion from the base portion, wherein the hump divides the base portion into two open chamber portions (Fig. 6) a first open chamber portion positioned between the hump and the back portion (Fig. 6) and a second open chamber portion positioned between the hump and a side opposite the back portion (Fig. 6), the hump having an outer edge which is defined by its protrusion from the base portion (Fig. 6), wherein the channel is formed between an outer edge of the hump and the wall portion such that a top of the base portion is continuously planar around the entire outer edge of the hump and is parallel to a surface on which the container is placed (Fig. 6 and Fig. 1 shows hump and channel). But Murphy fails to show the hump is asymmetrical.  However, Lee shows wherein the hump (13a) is asymmetrical (Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to include the hump being asymmetrical for the purpose of a better ergonomic fit for the child during use as shown by Lee.
Murphy fails to show the wall portion further having an upper end that is substantially straight with a first incline from a front portion of the wall portion towards the back portion for about two thirds of the entire length of the container, and the upper end having a curved, second incline that is greater than the first incline for the other third of the length of the container leading to the back portion.  However, in another similar device Georgen shows the wall portion further having an upper end (at 22) that is substantially straight with a first incline (from right to left 21 to left of 12, Fig. 3) from a front portion of the wall portion towards the back portion for about two thirds of the entire length of the container, and the upper end having a curved, second incline that is greater than the first incline for the other third of the length of the container leading to the back portion (Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to include a upper wall portion that is substantially straight for two thirds of the length of the container and with a second incline that for the remaining third of the length of the container leading to the back portion, the second incline being greater than the first incline as shown by Georgen for the purpose of requiring less material and therefore cheaper to manufacture the container.
Murphy a plug positioned within a plug aperture in the base portion, wherein the plug is mushroom-shaped with a resilient top portion that covers drain apertures in the base portion,  but fails to show wherein the plug is mushroom-shaped with a resilient top portion, wherein the resilient top portion of the plug is adapted to flip up to allow fluid in the second open chamber portion to pass through the drain apertures, and to flip down to cover the drain apertures and prevent fluid from passing through the drain apertures.  However, Wanner shows wherein the plug (11; Fig. 1) is mushroom-shaped (as shown; Fig. 1) with a resilient top portion (at 46) of the plug is adapted to flip up to allow fluid through the drain apertures, and to flip down to cover the drain apertures and prevent fluid from passing through the drain apertures (Fig. 6).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to include a mushroom-shaped stopper with a resilient top portion for the purpose of a secure seal as shown by Wanner.
Regarding claims 19 and 20 Murphy shows the container of claim 18, but fails to show wherein the hump is concave on a first side and convex on a second side and wherein the concave side of the hump faces the convex side of the back portion.  However, Lee shows wherein the hump is concave on a first side (right side as shown in Fig. 2) and convex on a second side (left side as shown in Fig. 2) wherein the concave side of the hump faces the convex side of the back portion(right side as shown in Fig. 2) and convex on a second side (left side as shown in Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to include the hump being concave on the first side and convex on the second side for mirroring the baby’s shape and thereby providing a secure seat for the baby as shown by Lee.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quigley (US D694,867) and Lopez (US 5,276,926) show a generally flat upper wall with a first incline that goes to a second incline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        8/16/2022